DETAILED ACTION
This action is in response to application 17/338,662 filed on 06/03/2021. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretations - 35 USC § 112(f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” or “unit”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” or “step” or “unit” and/or “configured to” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” or “step” or “unit” and/or “configured to” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “unit” and/or “configured to” but are nonetheless and therefore are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the processor configured to …” in claims 1, 6, and 10 and “the output device is configured to …” in claim 12.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Albaum et al. (“Albaum”) (US Patent Number:  5,758,095) in view of Ghosh et al. (“Ghosh”) (US Pub. No.: 2017/0094313 A1).
	
In regards to claim [1], Albaum discloses an apparatus (see fig. 1 unit 10) for use with electronic health records (see fig. 33) of a patient (see fig. 33, e.g. “Doe, John F”) to provide a medicament dose instruction (see fig. 33, e.g. “drug dosage → 15 mg or 12.5….”) for the patient (see fig. 33, e.g. “Doe, John F”), comprising a processor (see fig. 1 unit 10, col. 3. Line 61-21, e.g. “computerized Pharmacy System”); to search the electronic health records (see fig. 49a, e.g. “Patient search by MED REC #”) for a medication order (see fig. 33, e.g. “new order entry” and/or fig. 49c, e.g. “complete medication order”) of the patient (see fig. 33, e.g. “Doe, John F”) pertaining to the medicament (see fig. 33, e.g. “CAPOTEN 15 mg TID”), the medication order (see fig. 33, e.g. “new order entry”) including dosage instructions (see fig. 33, e.g. “drug dosage → 15 mg or 12.5….”) correlated to at least one medical condition (see fig. 13, e.g. “pneumonia”, col. 14 line 29) of the patient (see fig. 13, e.g. “Doe, John F”); to search the electronic health records (see fig. 49a, e.g. “Patient search by MED REC #”) for the at least one medical condition (see fig. 13, e.g. “pneumonia”, col. 14 line 29) of the patient (see fig. 13, e.g. “Doe, John F”) referenced in the medication order (see fig. 33, e.g. “new order entry” and/or fig. 49c, e.g. “complete medication order”); to determine the prescribed medicament dose (see fig. 33, e.g. “drug dosage → 15 mg or 12.5….” and/or fig. 49d, e.g. “dose frequency”) as a function of the at least one medical condition (see fig. 13, e.g. “pneumonia”, col. 14 line 29) of the patient (see fig. 13, e.g. “Doe, John F”) and output the prescribed medicament dose for filling (see fig. 33, e.g. “CAPOTEN 15 mg TID”).
Yet, Albaum fails to explicitly disclose “a processor” configured to search health records for a medical order of a patient correlated to a least one medical condition as claimed.
However, in the same field of endeavor, Ghosh teaches the well-known concept of “a processor” (see fig. 1 unit 154, e.g. “processor”) configured to search health records (see fig. 1 unit 168, paragraph [0043]) for a medical order (see paragraph [0043], e.g. “supply of the medications”) of a patient (see fig. 1 unit 102) correlated to a least one medical condition (see fig. 1 unit 160, paragraph [0043]) .
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Albaum above by incorporating the proposed teachings of Ghosh above to perform such a modification to provide a method and apparatus for assessment of patient health using patient generated dates that is capable of implementing a processor configured to search health records for a medical order of a patient correlated to a least one medical condition as well as to solve the problem in a case telehealth system cannot generate effective medical advice without an effective assessment of the activities and state of the patient. Additionally, the mental state of the patient is also an important factor in the efficacy of many telehealth treatment programs. While telehealth devices present questions to the patient regarding happiness and mood, the true mental state of the patient can be difficult to assess from a standardized set of questions
as taught by Ghosh et al. (see Ghosh, paragraph [0003]), thus improving telehealth care treatment of a patient efficiency.
	
	As per claim [2], most of the limitations have been noted in the above rejection of claim 1. In addition, Albaum discloses the apparatus claim 1  (see the above rejection of claim 1), wherein the medicament is insulin (see fig. 27, e.g. “insulin”).

	As per claim [3], most of the limitations have been noted in the above rejection of claim 1. In addition, Albaum discloses the apparatus of claim 2 (see the above rejection of claim 2), wherein the at least one medical condition includes blood glucose levels of the patient (see col. 14 line 29).

	As per claim [4], most of the limitations have been noted in the above rejection of claim 1. In addition, Albaum discloses the apparatus of claim 1 (see the above rejection of claim 1), wherein the electronic health records include an Electronic Health Record of the patient (see fig. 33).

	As per claim [5], most of the limitations have been noted in the above rejection of claim 1. In addition, Albaum discloses the apparatus of claim 1 (see the above rejection of claim 1), wherein the electronic health records include lab results of the patient (see fig. 50) and information on the patient's demographics (see fig. 13).

	As per claim [6], most of the limitations have been noted in the above rejection of claim 1. In addition, Albaum discloses the apparatus of claim 1 (see the above rejection of claim 1), wherein the medication order includes a textual description of the dosage instructions (see fig. 33) and the processor (fig. 1 unit 10) is configured to analyze the textural description for determining the dosage instructions (fig. 33).
	 

	As per claim [7], most of the limitations have been noted in the above rejection of claim 1. In addition, Albaum discloses the apparatus of claim 1 (see the above rejection of claim 1), wherein the medication order includes a numeric description of the dosage instructions (see fig. 33).
	
 As per claim [8], most of the limitations have been noted in the above rejection of claim 1. In addition, Albaum discloses the apparatus of claim 1 (see the above rejection of claim 1), wherein the dosage instruction is selected from the group consisting of a dosage instruction stated textually (see fig. 33), a dosage instruction stated numerically and a dosage instruction stated both textually and numerically (see fig. 33).

As per claim [9], most of the limitations have been noted in the above rejection of claim 1. In addition, Albaum discloses the apparatus of claim 1 (see the above rejection of claim 1), wherein the at least one medical condition (see fig. 13, e.g. “pneumonia”, col. 14 line 29) is selected from the group consisting of at least one medical condition stated textually (see fig. 13, e.g. “pneumonia”, col. 14 line 29), at least one medical condition stated numerically and at least one medical condition stated both textually and numerically (see fig. 13, e.g. “pneumonia”, col. 14 line 29).

As per claim [10], most of the limitations have been noted in the above rejection of claim 1. In addition, Albaum discloses the apparatus of claim 1 (see the above rejection of claim 1), wherein the processor (see fig. 1 unit 10) is configured to cumulate prescribed medicament doses derived from a plurality of medication order (see fig. 33 and/or fig. 66).

As per claim [11], most of the limitations have been noted in the above rejection of claim 1. In addition, Albaum discloses the apparatus of claim 1 (see the above rejection of claim 1), further comprising an output device (see fig. 1 unit 15 and/or unit 170) electronically coupled to the processor (see fig. 1 unit 10) for outputting the prescribed medicament dose in the form of a discrete number instruction (see fig. 33, e.g. “drug dosage → 15 mg or 12.5….” and/or fig. 49d, e.g. “dose frequency”) to a filler (see fig. 33 and/or fig. 69, e.g. “Rx refill”) of the prescribed medicament dose (see fig. 33, e.g. “CAPOTEN 15 mg TID”).

As per claim [12], most of the limitations have been noted in the above rejection of claim 1. In addition, Albaum discloses the apparatus of claim 11 (see the above rejection of claim 11), wherein the output device is configured to print a barcode label (see fig. 1, e.g. “information printing” and/or unit 170, col. 12 lines 65-67) containing the prescribed medicament dose (see fig. 33, e.g. “CAPOTEN 15 mg TID”).

As per claim [13], most of the limitations have been noted in the above rejection of claim 1. In addition, Albaum discloses the apparatus of claim 1 (see the above rejection of claim 1), further comprising an antenna (see fig. 1 unit 15) electronically coupled to the processor (see fig. 1 unit 10) for permitting wireless receipt (see fig. 1 unit 176) of the electronic health records (see fig. 33) of the patient (see fig. 33, e.g. “Doe, John F”).

As per claim [14], most of the limitations have been noted in the above rejection of claim 1. In addition, Albaum discloses the apparatus of claim 1 (see the above rejection of claim 1), further a sensor (see fig. 1 unit 102 and/or unit 116) electrically coupled to the processor (see fig. 1 unit 10) for verifying that a container is filled (see fig. 33 and/or fig. 69, e.g. “Rx refill”) with the prescribed medicament dose (see fig. 33, e.g. “CAPOTEN 15 mg TID”).



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Whannel et al (US Pub. No.: 2016/0196387 A1) discloses patient data management platform. 

	Chinta (US Pub. No.: 2014/0142977 A1) discloses system for changing prescriptions.

	Walter et al. (US Pub. No.: 2003/0154110 A1) discloses method and apparatus for wireless access to a health care information system. 
 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485                                                                                                                                                                                                        
/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        October 19, 2022